United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 19-2488
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                                 Jeffrey Honie

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                           Submitted: April 7, 2020
                            Filed: April 16, 2020
                                [Unpublished]
                               ____________

Before ERICKSON, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.
       Jeffrey Honie appeals the district court’s1 order committing him to the custody
of the Attorney General for hospitalization after finding by clear and convincing
evidence that Honie was suffering from a mental disease or defect such that his
release would create a substantial risk of bodily injury to another person or serious
damage to the property of another. See 18 U.S.C. § 4246.

       We conclude the commitment decision was not clearly erroneous. See United
States v. Williams, 299 F.3d 673, 676-78 (8th Cir. 2002) (standard of review). The
commitment order is supported by medical opinions set forth in reports prepared by
mental health professionals where Honie was confined for treatment, and by defense
counsel’s independent psychological examiner. The concurring expert reports
established that Honie has a mental disease or defect; that his pattern of dangerous
behavior is related to his mental conditions; and that hospitalization is warranted, as
he has little insight into his conditions and the risk of his dangerousness is
exacerbated by the likelihood he would resume using alcohol and drugs if released.
See United States v. Ecker, 30 F.3d 966, 970 (8th Cir. 1994).

      We note that the Attorney General is under a continuing obligation to exert
reasonable efforts to place Honie in a suitable state facility, and that Honie’s
custodians must prepare annual reports concerning his mental condition and the need
for continued commitment. See 18 U.S.C. §§ 4246(d) and 4247(e)(1)(B).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-